Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is in response to the applicant’s filing on May 04, 2021 Claims 1, 2, 4, 5, 8-15, 17-22 are pending. 

Response to Amendment
In response to applicant's amendments, claims rejection under 35 U.S.C. 101 is hereby withdrawn. 

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 102(a)(1) and/or 102(a)(2) rejections of said previous office action have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 11-15, 17-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Buerkle et al. US2015/0224988 (“Buerkle”) in view Prokhorov et al. US2016/0176397 (“Prokhorov”). 

Regarding claim(s) 1, 15, 19, 20. Buerkle discloses a vehicle control device, comprising: 
a driving path calculator configured to calculate a driving path of a vehicle based on road attribute information comprising at least one piece of information from among road type information, obstacle information or drivable road width information (fig. 3-fig. 8, para. 5, e.g. driver-assistance system according to the present invention for a vehicle driving on a road, a bottleneck situated ahead of the vehicle and at least one vehicle approaching the vehicle from the opposite direction are detected. The distance and width of the bottleneck and the distance, width, current driving speed and the current driving direction of the oncoming vehicle are then ascertained. Based on these data, the expected trajectories of the vehicle and the oncoming vehicle are predicted or calculated, and an expected meeting point of the two vehicles is determined);
an approaching vehicle detector configured to detect a neighboring vehicle as an approaching vehicle (para. 37, e.g. FIG. 3 schematically illustrates a first traffic situation featuring two vehicles 300, 400 which are traveling along a straight section of a two-lane road 200. First vehicle 300 is the own vehicle (ego-vehicle) provided with driver-assistance system 100, and second vehicle 400 is a vehicle that is approaching own vehicle 300 in the oncoming lane. Both vehicles 300, 400 move in their own traffic lanes 210, 220, which are separated from each other by a typical solid center line in the present example.), 
a driving path change necessity determiner configured to determine a necessity of changing the driving path of the vehicle based on the road attribute information and an approaching vehicle's intention to change a path; and a vehicle movement controller configured to when it is determined that (para. 40-para41, e.g. Based on the current traffic situation and using a suitable prediction model, expected trajectory 310 or the setpoint trajectory of own vehicle 300 is subsequently calculated in advance or predicted for a certain period of time. The prediction takes place at least up to the point where vehicle 300 has passed obstacle 510 completely. Concurrently, the expected trajectory, or setpoint trajectory 410, of oncoming vehicle 400 is also calculated in advance. The prediction of trajectories 310, 410 preferably takes place up to the instant at which the two vehicles 300, 400 meet at the same level, or the two vehicles 300, 400 have passed each other. The location where the two vehicles 300, 400 meet results in meeting point 250, which is shown in FIG. 3 by a dashed line), and 
Buerkle does not explicitly disclose when a distance between the vehicle and the neighboring vehicle which moves in the driving path in a direction opposite to a direction in which the vehicle drives, is less than a threshold for a predetermined period of time while the vehicle drives along the driving path; and when it is determined that it is not necessary to change the driving path, control the vehicle to move along the driving path, wherein the driving path change necessity determiner detects whether the approaching vehicle reverses, and determines that the approaching vehicle intends to change the path when it is determined that the approaching vehicle reverses.  
Prokhorov teaches another system and method that is related to mitigating risk for an autonomous vehicle with respect to oncoming objects. Specifically a distance between the vehicle and the neighboring vehicle which moves in the driving path in a direction opposite to a direction in which the vehicle drives, is less than a threshold for a predetermined period of time while the vehicle drives along the driving path (para. 24, e.g. the oncoming object would contact each other and/or would be located within a predetermined distance of each other. The predetermined distance can be any suitable value, including, for example, about 20 feet or less, about 15 feet or less, about 10 feet or less, about 5 feet or less, about 4 feet or less, about 3 feet or less, about 2 feet or less or about 1 foot or less.); and when it is determined that it is not necessary to change the driving path, control the vehicle to move along the driving path, wherein the driving path change necessity determiner detects whether the approaching vehicle reverses, and determines that the approaching vehicle intends to change the path when it is determined that the approaching vehicle reverses (Fig. 2, 230-240, e.g. responsive to determining that the oncoming object exhibits a hazardous behavior, an altered travel route for the vehicle 100 can be determined. At least a portion of the altered travel route can safely violate a traffic rule. Safe operation of the vehicle 100 can be maintained. The method 200 can continue to block 240.)


Regarding claim(s) 2. Buerkle discloses wherein the road type information comprises at least one piece of information from among road width information (para. 32, para. 33, If the check reveals that ascertained road width b.sub.3 in the region of bottleneck 500 is not below minimum width b.sub.min, system 100 determines in an intermediate step 645 that no direct collision risk exists and again refers to a previous method step, e.g., method step 620.) or information associated with whether a road is a one-way road.

Regarding claim(s) 4, 5, 17, 18, 22. Buerkle in view of Prokhorov further teaches wherein the driving path change necessity determiner detects whether the approaching vehicle reverses, using a variation in size of the approaching vehicle sensed by a sensor, or using a variation in separation distance information between the vehicle and the approaching vehicle sensed by a sensor (para. 22, e.g. The surround sensor system may include different sensing and detection devices which detect objects in the environment of vehicle 300 and determine characteristics of the detected objects), wherein the driving path change necessity determiner detects whether the approaching vehicle reverses, by further using speed information of the vehicle, and a reference size variation used for determinig whether the approaching vehicle reverses is set differentially for each speed information of the vehicle (para. 29, e.g. The expected trajectories (setpoint trajectories) of the own vehicle, the detected oncoming vehicles and possibly also of other objects that were identified as moving traffic objects in the region of roadway 200, are calculated based on the available data, e.g., the vehicle speed and driving direction.)

Regarding claim(s) 11. Buerkle discloses wherein, when an evasion space exists which is calculated based on obstacle information associated with the road, and it is detected that the approaching vehicle moves to the evasion space, the driving path change necessity determiner determines that the approaching vehicle intends to change the path (para. 24, e.g. Based on this information, an analysis of the traffic situation and a forecast of future object movements take place in a prediction device represented by functional block 130. Toward this end, the prediction device predicts the expected trajectories of the own vehicle and of the detected oncoming vehicles and uses these expected trajectories to ascertain an expected meeting point of the vehicles.)

Regarding claim(s) 12. Buerkle discloses wherein, when the driving path needs to be changed, the vehicle movement controller calculates an evasive driving path based on the obstacle information associated with the road (para. 46, e.g. driver-assistance system 100 of vehicle 300 will decide in favor of a system reaction, i.e., an activation of a safety measure. Prior to doing so, however, it is checked in an intermediate step whether the planned system reaction is able to be delayed. For this purpose it is analyzed whether bottleneck 500 is caused by an obstacle that is able to be allocated to own traffic lane 210. Since bottleneck 500 is caused both by an obstacle 510 in own lane 210 and by an obstacle 520 in traffic lane 220 of the oncoming traffic in the case at hand, it is possible to examine to what extent an evasive maneuver of vehicles 300, 400 into the respective oncoming traffic lane 210, 220 will be necessary.)

Regarding claim(s) 13. Buerkle discloses wherein the vehicle movement controller preferentially calculates, as an evasive driving path, a path that requires minimum gear shifting of the vehicle (para. 29, e.g. the vehicle speed and driving direction. In the process, the road course, corresponding evasive maneuvers in the case of obstacles in the own traffic lane and possibly also a number of typical behavior patterns of the involved road users are taken into account. This is done with the aid of the prediction device or the prediction module, which is realized in driver-assistance system 100 in the form of software and/or hardware.)

Regarding claim(s) 14. Buerkle discloses wherein, when the vehicle does not need to change the driving path and the approaching vehicle's intention to change the path is not detected, the vehicle movement controller controls the vehicle so as to perform a warning operation with respect to the approaching vehicle (para. 31, e.g. Such simple movement models merely describe linear motion or a motion along a circular path at a constant speed or acceleration. Because of the more precise, and thus more realistic, description of the object movements, incorrect reactions of the driver-assistance system, such as incorrect warnings or even unnecessary interventions in the vehicle handling are able to be reduced considerably.)


Claims 8-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable Buerkle et al. US2015/0224988 (“Buerkle”) in view Prokhorov et al. US2016/0176397 (“Prokhorov”) further in view of Kim et al. US2017/0003134("Kim").

Regarding claim(s) 8-10, 21. Buerkle does not explicitly disclose wherein, when it is determined that a road type of a road from which the vehicle detects the approaching vehicle is a one-way road, the driving path change necessity determiner determines that the vehicle does not need to change the driving path.  Kim teaches vehicle 700 travels the wrong way on a one-way road, the processor 170 may detect a wrong-way driving situation of the vehicle 700 on the one-way road on the basis of a detected object (para. 150, para. 151).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Buerkle by incorporating the applied teaching of Kim to reduce the risk of vehicle collision when detecting the approaching vehicle in a one-way road.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669